745 So.2d 512 (1999)
James CRULLER, Appellant,
v.
The STATE of Florida, Appellee.
No. 98-2103.
District Court of Appeal of Florida, Third District.
November 24, 1999.
Bennett H. Brummer, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and M. Rebecca Springer, Assistant Attorney General, for appellee.
Before COPE, GODERICH, and FLETCHER, JJ.
PER CURIAM.
Finding no merit in the defendant's contentions on appeal, we affirm his convictions and sentences for robbery without a firearm in violation of section 812.13, Florida Statutes (1995) and carjacking without a firearm in violation of section 812.133, Florida Statutes (1995).
Defendant and an accomplice robbed the victim in this case after following him home. While his accomplice pointed a gun at the victim's head and demanded his car keys, defendant took the victim's wallet out of his pocket. Both assailants then drove off in the stolen car. As in Smart v. State, 652 So.2d 448 (Fla. 3d DCA 1995), we find that under these circumstances the defendant was properly convicted for both of the separate offenses of robbery and carjacking. Nevertheless, because our decision conflicts with Ward v. State, 730 So.2d 728 (Fla. 1st DCA 1999), we certify our conflict with the majority's decision in that case.
Affirmed; conflict certified.